ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11, recommending that MICHAEL F. SASSANO of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1977, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that MICHAEL F. SASSANO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL F. SASSANO, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown, and shall be transferred by the financial institution to the Clerk of *562the Superior Court, who is directed to deposit the funds in the Superior court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MICHAEL F. SASSANO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.